Opinion by
Johnson, J.
It was stipulated that the film in question was assessed for duty by reason of the fact that the title of the film was declared as being “Only the Valiant” while it was, in fact, “The Enforcer”; that by reason of this fact the importer had failed to file the correct affidavits required by the Customs Regulations of 1943, then in effect; that said certificates have since been filed with the collector and that had said affidavits been in his possession at the time of the review of the protest, the merchandise would have been granted free entry under paragraph 1615, supra; and that the issues are similar to those involved in Abstract 57104. In accordance with stipulation of counsel and following the decision cited, the claim of the plaintiff was sustained.